Judgment unanimously affirmed. Memorandum: Defendant’s contentions that he was denied a fair and impartial Grand Jury by adverse publicity and that he was denied his right to an individual verdict are unpreserved, and we decline to reach them in the interest of *917justice. Defendant’s challenges for cause to certain prospective jurors were properly denied because there was no showing of a risk that the predispositions of those jurors would prevent them from rendering an impartial verdict based on the evidence adduced at trial and the law as charged by the court (see, People v Laezza, 143 AD2d 289; People v Taylor, 97 AD2d 983, 984).
Defendant’s remaining contentions on appeal were previously raised and determined to be without merit in his codefendant’s appeal (People v Taylor, 155 AD2d 980, lv denied 75 NY2d 818, cert denied — US —, 110 L Ed 2d 641). (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J.—murder, second degree.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.